                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

WESLEY DUFFIELD,                                )
                                                )
              Petitioner,                       )
                                                )
v.                                              )        Case No. CIV-18-739-SLP
                                                )
WARDEN BEAR,                                    )
                                                )
              Respondent.                       )

                                        ORDER

       Petitioner Wesley Duffield, a state prisoner appearing pro se, has filed a Petition for

a Writ of Habeas Corpus Under 28 U.S.C. § 2254 [Doc. No. 1]. Before the Court is the

Supplemental Report and Recommendation (“R. & R.”) [Doc. No. 9] issued by U.S.

Magistrate Judge Gary M. Purcell pursuant to 28 U.S.C. § 636(b)(1)(B) and (C). Upon

preliminary review1 Judge Purcell recommends the § 2254 Petition be dismissed as

untimely. Judge Purcell finds the claims in the Petition are subject to the limitations period

in 28 U.S.C. § 2244(d)(1)(A) and that the claims do not qualify for statutory or equitable

tolling of the applicable limitations period. See R. & R. 5-12, Doc. No. 9.

       Petitioner timely filed an Objection [Doc. No. 10] to the R. & R. The Court reviews

de novo any portion of the R. & R.to which Petitioner has made specific objection. See 28

U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3).




1
 See Rule 4 of the Rules Governing Section 2254 Cases in the United States District Court
(authorizing dismissal of a § 2254 petition where it “plainly appears from the petition and
any attached exhibits that the petitioner is not entitled to relief in the district court”).
       In the Objection, Petitioner claims that “the doctrine of res-judicata/collateral

estoppel” bars Judge Purcell’s recommendation and determination that Petitioner’s claims

are time-barred by § 2244(d)(1)(A).      Petitioner asks the Court to consider various

authorities related to (i) Executive Order No. 13781 (Mar. 13, 2017)2, (ii) Murphy v. Royal,

875 F.3d 896 (10th Cir. 2017), cert. granted, 138 S. Ct. 2026 (2018), and (iii) whether the

statute of limitations in the Antiterrorism and Effective Death Penalty Act of 1996

(“AEDPA”) applies to actual innocence claims. None of the indicated authorities provide

support for granting habeas relief based on Petitioner’s § 2254 Petition.

       Upon de novo review, the Court fully concurs with the analysis set forth in the

R. & R. The Court’s order dismissing Petitioner’s § 2241 Petition in a prior case did not

“toll[] AEDPA,” “remove[] state impediments to [§ ]2254,” or “address[ the] facts of

[Petitioner’s] claims[ and find] them true.” Pet. 5, Doc. No. 1;3 see also R. & R. 3-4, Doc.

No. 9. And Petitioner has not alleged any basis for statutory or equitable tolling of the

otherwise-expired limitations period that applies to his claims. Petitioner identifies no

factual or legal bases that render the Judge Purcell’s determinations inaccurate or




2
  Petitioner refers the Court to, among other authorities, meetings conducted by the Bureau
of Indian Affairs in August 2018. See Obj. 1. Petitioner’s references appear to be to
transcripts of consultations conducted by the Bureau of Indian Affairs regarding a potential
reorganization of the U.S. Department of the Interior as spurred by Executive Order No.
13781. The Court’s review of the meeting transcripts (available at https://www.bia.gov/as-
ia/raca/doi-reorganization) reveals that they do not bear on Petitioner’s § 2254 Petition.
3
 The Court utilizes the page numbers imposed by the CM/ECF system in its citations to
Petitioner’s § 2254 Petition, not those located at the bottom of Petitioner’s filing.


                                             2
disputable. Accordingly, Petitioner’s § 2254 Petition will be dismissed upon preliminary

review.

         As to Murphy, the Court concurs with Judge Purcell’s summary on the Tenth

Circuit’s decision therein: “[T]he Murphy opinion did not create new law but instead served

to clarify whether a particular area of land in Oklahoma was considered Indian country.”

R. & R. 7, Doc. No. 9; accord Canady v. Bryant, No. CIV-18-677-HE, 2018 WL 3812250,

at *1 (W.D. Okla. Aug. 10, 2018) (“Murphy did not conclude that all reservations in

Oklahoma continue to exist. Rather, it explicitly recognized that the status of particular

reservations is determined on a case-by-case basis.”), appeal filed, No. 18-6148 (10th Cir.

Aug. 17, 2018).      Murphy addressed crimes occurring within the reservation of the

Muscogee (Creek) Nation. In this case, Petition does not allege any relationship between

the crime he was convicted of and the Creek Reservation at issue in Murphy. See Pet.,

Doc. No. 1. And, even if the events underlying Petitioner’s criminal conviction occurred

in Indian country, the issuance of the Murphy opinion by the Tenth Circuit does not provide

an exception to the applicable statute of limitations for Petitioner’s claims.

         As to applying AEDPA’s statute of limitations to and the possibility of equitable

tolling for actual innocence claims, the Court concurs with Judge Purcell’s analysis that

Petitioner’s § 2254 Petition does not assert an actual, factual innocence claim, so AEDPA’s

application is not an issue raised by Petitioner’s § 2254 Petition. See R. & R. 11-13, Doc.

No. 9.

         Finally, the Court finds a hearing to be unnecessary. See McQuiggin v. Perkins, 569

U.S. 383, 400 (2013) (“[F]rivolous petitions should occasion instant dismissal.”).


                                              3
Petitioner provides no authority for his assertion that a hearing is necessary under the

circumstances of this case.

       IT   IS   THEREFORE         ORDERED        that   the   Supplemental     Report    and

Recommendation [Doc. No. 9] is ADOPTED in its entirety. The Petition for a Writ of

Habeas Corpus Under 28 U.S.C. § 2254 is DISMISSED.

       A separate judgment of dismissal will be entered contemporaneously to this Order.

       IT IS FURTHER ORDERED that pursuant to Rule 11(a) of the Rules Governing

Section 2254 Cases in the United States District Courts, a Certificate of Appealability is

DENIED. When a habeas petition is denied on procedural grounds, a petitioner is entitled

to a COA only if he demonstrates that “jurists of reason would find it debatable whether

the petition states a valid claim of the denial of a constitutional right and that jurists of

reason would find it debatable whether the district court was correct in its procedural

ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Jimenez v. Quarterman, 555

U.S. 113, 118 & n.3 (2009) (treating decision dismissing habeas petition as time-barred as

a procedural ruling for purposes of the COA standard). Where a habeas petition is denied

on the merits, Petitioner is entitled to a COA only if he demonstrates “that jurists of reason

could disagree with the district court’s resolution of his[] constitutional claims or that

jurists could conclude the issues presented are adequate to deserve encouragement to

proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 327 (2003). Petitioner has not made

either showing. Therefore, a COA is denied. This denial shall be included in the judgment.




                                              4
IT IS SO ORDERED this 13th day of May, 2019.




                                 5
